Exhibit 99.1 2, INC. SHARE INCENTIVE PLAN ARTICLE 1 PURPOSE The purpose of the 2013 LiqTech International, Inc. Share Incentive Plan (the “ Plan ”) is to promote the success and enhance the value of LiqTech International, Inc., a Nevada corporation (the “ Company ”), by linking the personal interests of the members of the Board, Employees (as defined below), and Consultants (as defined below) to those of Company shareholders and by providing such individuals with an incentive for outstanding performance to generate superior returns to Company shareholders. The Plan is further intended to provide flexibility to the Company in its ability to motivate, attract, and retain the services of members of the Board, Employees, and Consultants upon whose judgment, interest, and special effort the successful conduct of the Company’s operation is largely dependent. ARTICLE 2 DEFINITIONS AND CONSTRUCTION Wherever the following terms are used in the Plan they shall have the meanings specified below, unless the context clearly indicates otherwise. The singular pronoun shall include the plural where the context so indicates. 2.1 “ Applicable Laws ” means the legal requirements relating to the Plan and the Awards under applicable provisions of the corporate, securities, tax and other laws, rules, regulations and government orders, and the rules of any applicable stock exchange or national market system, of any jurisdiction applicable to Awards granted to residents therein. 2.2 “ Award ” means an Option, Restricted Share or Restricted Share Units award granted to a Participant pursuant to the Plan. 2.3 “ Award Agreement ” means any written agreement, contract, or other instrument or document evidencing an Award, including through electronic medium. 2.4 “ Board ” means the Board of Directors of the Company. 2.5 “ Change in Control ” means a change in ownership or control of the Company after the Registration Date effected through either of the following transactions: (a) the direct or indirect acquisition by any person or related group of persons (other than an acquisition from or by the Company or by a Company-sponsored employee benefit plan or by a person that directly or indirectly controls, is controlled by, or is under common control with, the Company) of beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than fifty percent (50%) of the total combined voting power of the Company’s outstanding securities pursuant to a tender or exchange offer made directly to the Company’s shareholders which a majority of the Incumbent Board (as defined below) who are not affiliates or associates of the offeror under Rule 12b-2 promulgated under the Exchange Act do not recommend such shareholders accept, or (b) the individuals who, as of the Effective Date, are members of the Board (the “ Incumbent Board ”), cease for any reason to constitute at least fifty percent (50%) of the Board; provided that if the election, or nomination for election by the Company’s shareholders, of any new member of the Board is approved by a vote of at least fifty percent (50%) of the Incumbent Board, such new member of the Board shall be considered as a member of the Incumbent Board. 2.6 “ Code ” means the Internal Revenue Code of 1986 of the United States, as amended. 2.7 “ Committee ” means the committee of the Board described in Article 9. 2.8 “ Consultant ” means any consultant or adviser if: (a) the consultant or adviser renders bona fide services to a Service Recipient; (b) the services rendered by the consultant or adviser are not in connection with the offer or sale of securities in a capital-raising transaction and do not directly or indirectly promote or maintain a market for the Company’s securities; and (c) the consultant or adviser is a natural person
